Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Neal, Sr., appeals the district court’s order denying his motion to compel the Government to file a Fed.R.Crim.P. 35 motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Neal, No. 0:02-cr-01392-CMC-l (D.S.C. Apr. 29, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*731fore the court and argument would not aid the decisional process.

AFFIRMED.